DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




4. 	Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Publication No. US 2020/0367090). 
 	Regarding claim 1. Zhang teaches a method for performing access control by a user equipment (UE) (Zhang, the Abstract), the method comprising: 
 	transmitting a Protocol Data Unit (PDU) session establishment or modification request message (Zhang, pp [5], [26]-[27]); and 
 	receiving a PDU session establishment or modification reject message, wherein the reject message includes information on a backoff timer and Session Network Slice Selection Assistance Information (S-NSSAI) (Zhang, pp [5], [26], [36]);
 	operating the backoff timer in association with the S-NSSAI (Zhang, pp [45]-[47]); and 
 	performing access control based on the S-NSSAI (Zhang, pp [49]-[52]).
 	Regarding claim 9. Zhang teaches a User Equipment (UE) performing access control (Zhang, the Abstract), the UE comprising: 
(Zhang, pp [58]); and a processor controlling the transceiver (Zhang, pp [58]), wherein the processor is configured to perform: 
 	a process for transmitting a Protocol Data Unit (PDU) session establishment or modification request message (Zhang, pp [5], [26]-[27]);
 	a process for receiving a PDU session establishment or modification reject message, wherein the reject message includes information on a backoff timer and Session Network Slice Selection Assistance Information (S-NSSAI) (Zhang, pp [5], [26], [36]); and 
 	a process for operating the backoff timer in association with the S-NSSAI (Zhang, pp [45]-[47]); and 
 	a process for performing access control based on the S-NSSAI (Zhang, pp [49]-[52]).
 	Regarding claim 2. Zhang teaches the method of claim 1, wherein the reject message further includes information on a Data Network Name (DNN) (Zhang, pp [26]-[27], [35]-[36]).
 	Regarding claim 3. Zhang teaches the method of claim 2, wherein the backoff timer is operated in further association (Zhang, pp [26], [36], [47]).
	Regarding claim 10. Zhang teaches the UE of claim 9, wherein the reject message further includes information on a Data Network Name (DNN) (Zhang, pp [26]-[27], [35]-[36]).
 	Regarding claim 11. Zhang teaches the UE of claim 10, wherein the backoff timer is operated in further association with the DNN, and the access control is performed in further consideration of the DNN (Zhang, pp [26], [36], [47]).

 	Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9. 	Claims 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Publication No. US 2020/0367090) and further in view of Qiao et al. (Publication No. US 2019/0098536)
 	Regarding claim 4. Zhang does not teach the method of claim 1, further comprising receiving a UE Route Selection Policy 
 	Qiao teaches “a UE Route Selection Policy (URSP), wherein the URSP includes information on a target network of access control.” (Qiao, the Abstract, pp [96]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Zhang by incorporating teachings of Qiao, method and system for target networks selection, wherein policy information such as Route Selection Policy (URSP), network slice selection policy NSSP, DNN selection policy, etc., are provided to a UE during registration and access procedure such that to improve the network routing signaling and resources in the 5G network and also to provide secured signaling exchanging between network devices.     
 	Regarding claim 5. Zhang, as modified by Qiao, teaches the method of claim 4, wherein the information indicates whether a target network of the access control is a Home Public Land Mobile Network (HPLMN) or a Visited PLMN (VPLMN) (Qiao, the Abstract, pp [81]).
 	Regarding claim 6. Zhang, as modified by Qiao, teaches the method of claim 4, wherein the information indicates whether a (Qiao, the Abstract, pp [81]-[84]).
 	Regarding claim 7. Zhang does not teach the method of claim 1, wherein the reject message further includes HPLMN or VPLMN information.
 	Qiao teaches “the reject message further includes HPLMN or VPLMN information.” (Qiao, the Abstract, pp [81], [126]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Zhang by incorporating teachings of Qiao, method and system for target networks selection, wherein information exchanging during the networks selection including among many different messages and information such as VPLMN and HPLMN information that are helpful and essential to guarantee sufficient yet secured information to provide the robust and prompt access for the UE registration to the networks. 
 	Regarding claim 8. Zhang does not teach the method of claim 1, wherein the reject message further includes information about whether a target network node of the access control is an H-SMF or a V-SMF.
(Qiao, the Abstract, pp [81]-[83]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Zhang by incorporating teachings of Qiao, method and system for target networks selection, wherein information exchanging during the networks selection including among many different messages and information such as a H-SMF or a V-SMF information that are helpful and essential to guarantee sufficient yet secured information to provide the robust and prompt access for the UE registration to the networks. 
 	Regarding claim 12. Zhang does not teach the UE of claim 10, wherein the processor is configured to receive a UE Route Selection Policy (URSP), wherein the URSP includes information on a target network of access control.
 	Qiao teaches “a UE Route Selection Policy (URSP), wherein the URSP includes information on a target network of access control.” (Qiao, the Abstract, pp [96]).

 	Regarding claim 13. Zhang, as modified by Qiao, teaches the UE of claim 12, wherein the information indicates whether a target network of the access control is a Home Public Land Mobile Network (HPLMN) or a Visited PLMN (VPLMN) (Qiao, the Abstract, pp [81]).
 	Regarding claim 14. Zhang, as modified by Qiao, teaches the UE of claim 12, wherein the information indicates whether a target network node of the access control is a Home Session Management Function (H-SMF) or a Visited SMF (V-SMF) (Qiao, the Abstract, pp [81]-[84]).
 	Regarding claim 15. Zhang does not teach the UE of claim 9, wherein the reject message further includes HPLMN or VPLMN information.
(Qiao, the Abstract, pp [81], [126]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Zhang by incorporating teachings of Qiao, method and system for target networks selection, wherein information exchanging during the networks selection including among many different messages and information such as VPLMN and HPLMN information that are helpful and essential to guarantee sufficient yet secured information to provide the robust and prompt access for the UE registration to the networks. 
 	Regarding claim 16. Zhang does not teach the UE of claim 9, wherein the reject message further includes information about whether a target network node of the access control is an H-SMF or a V-SMF.
 	Qiao teaches “the reject message further includes information about whether a target network node of the access control is an H-SMF or a V-SMF.” (Qiao, the Abstract, pp [81]-[83]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644